                    IN THE UNITED STATES DISTRICT COURT FOR
                        THE WESTERN DISTRICT OF MISSOURI
                                CENTRAL DIVISION

SUZANNE STEINBACH,                            )
                                              )
               Plaintiff,                     )
                                              )
        v.                                    ) Case No. 19-04176-CV-C-NKL
                                              )
MAXION WHEELS SEDALIA LLC,                    )
                                              )
               Defendant.                     )

                      PROPOSED DISCOVERY PLAN AND
                PROPOSED SCHEDULING AND JURY TRIAL ORDER

         Counsel for the Parties conferred via telephone pursuant to Rule 26(f). Based on

 that meeting and pursuant to Rules 16(b) and 26(f) of the Federal Rules of Civil

 Procedure and Local Rules 16.1(d), 16.1(f), 26.1(c), and 26.1(d), the parties submit the

 following proposed discovery plan and proposed scheduling and jury trial order:

PROPOSED DISCOVERY PLAN

        The Parties jointly submit the following Discovery Plan:

(A) what changes should be made in the timing, form, or requirement for disclosures

under Rule 26(a), including a statement of when initial disclosures were made or will be

made;

        The Parties do not propose changes. The Parties have exchanged their initial
        disclosures. No discovery has been conducted to date in this case, although
        written discovery on the subjects in this case is currently underway in a
        precursor case involving the same parties that is pending in the Pettis County,
        Missouri, Circuit Court (18PT-CC00253).

FPDOCS 36096409.1                             1
(B) the subjects on which discovery may be needed, when discovery should be completed,

and whether discovery should be conducted in phases or be limited to or focused on

particular issues;

       The Parties will need discovery on the subjects of the allegations in Plaintiff’s
       Complaint, including Plaintiff’s claim of retaliation, Plaintiff’s reports to her
       employer, Plaintiff’s discharge from employment, the Plaintiff’s medical leave,
       the Plaintiff’s medical condition and ability to return to work, the Plaintiff’s
       job responsibilities, the Plaintiff’s claims for damages, whether the actions
       described in the pleadings were part of any alleged pattern or practice, the
       actions or inactions of Defendant relating to those subjects described by the
       pleadings; and Defendant’s defenses to Plaintiff’s Complaint.

       The Parties propose herein that discovery should be completed by March 10,
       2020.

       The Parties do not propose that discovery should be conducted in phases,
       limited, or focused on particular issues.

       The Parties propose that they may reach an agreement to use relevant
       discovery obtained in the case that is pending in the Pettis County, Missouri,
       Circuit Court (18PT-CC00253)in this case.

(C) any issues about disclosure, discovery, or preservation of electronically stored

information, including the form or forms in which it should be produced;

       The Parties do not anticipate disputes about these issues.

       The Parties have requested that any recordings of Plaintiff, agents of
       Defendant, or of the Defendant’s plant in Sedalia, Missouri, be preserved.

(D) any issues about claims of privilege or of protection as trial-preparation materials,

including—if the parties agree on a procedure to assert these claims after production—

whether to ask the court to include their agreement in an order under Federal Rule of


FPDOCS 36096409.1                           2
Evidence 502;

            The Parties do not anticipate disputes about these issues.

(E) what changes should be made in the limitations on discovery imposed under these

rules or by local rule, and what other limitations should be imposed; and

            The Parties do not anticipate that changes should be made.

(F) any other orders that the court should issue under Rule 26(c) or under Rule 16(b) and

(c).

            The Parties expect to request a stipulated protective order regarding
            confidential information to be exchanged in discovery.

PROPOSED SCHEDULING AND JURY TRIAL ORDER

             A.     TRIAL SETTING:

                    1. [It is proposed that the case may be tried at any time after
             August 1, 2020. It is estimated that the parties will need five days to try the
             action.] This case is set for trial on the jury docket commencing at _______ in
             the United States Courthouse, 80 Lafayette Street, Jefferson City, Missouri.
             This is a _____ docket and the case may be tried at any time between _______.
             The list of cases to be tried will be sent to the parties approximately six - eight
             weeks in advance of that docket. The parties shall stay in touch with my
             courtroom deputy, Renea Kanies (816-512-5689) to determine when their case
             will be reached for trial.

                    2.    All documents filed within seven (7) days prior to trial will be
             faxed, mailed or otherwise delivered to both Chambers and opposing counsel by
             means calculated to effect delivery prior to the day of trial.

                    3.    Unless requested within fourteen (14) days from the date of this
             Order, no continuance of the trial date or the pretrial conference date will be
             given except upon written notice and for exceptional cause.

       B.         PLEADINGS:
FPDOCS 36096409.1                                  3
              1.      Any motion to join additional parties will be filed on or before October
                      31, 2019

              2.      Any motion to amend the pleadings will be filed on or before October
                      31, 2019

    C.        DISCOVERY:

           1.      Absent extraordinary circumstances, all discovery motions will be filed
    on or before February 10, 2020. See Local Rule 37.1 for procedures that must be
    followed before filing a discovery motion. The Court will not entertain any discovery
    motion absent full compliance with Local Rule 37.1. Any discovery motion filed
    without complying with Local Rule 37.1 will be denied. In the event that a
    teleconference is needed, my courtroom deputy may be reached at (816)
    512-5689. All teleconference requests should be directed to her. Each party to the
    dispute shall fax a description of the discovery dispute, not to exceed one page in
    length, to the Court at (573) 636-5108, and to opposing counsel at least 24 hours
    before the teleconference.

              2.      Expert designations and depositions will be as follows:

                     a.    On or before October 31, 2019, the Plaintiff will designate any
              expert witnesses it intends to call at trial. This includes any person who may
              present evidence under Rules 702, 703, or 705 of the Federal Rules of Civil
              Procedure.

                     b.    On or before November 22, 2019, the Defendant will designate
              any expert witnesses it intends to call at trial. This includes any person who
              may present evidence under Rules 702, 703, or 705 of the Federal Rules of
              Civil Procedure.

                    c.      On or before December 20, 2019, all depositions of expert
              witnesses will be completed.

           3.      All pretrial discovery authorized by the Federal Rules of Civil
    Procedure will be completed on or before March 10, 2020. This means that all
    discovery disputes must be resolved and all depositions taken prior to the date
    specified in this paragraph.

         D.         DISPOSITIVE MOTIONS: All dispositive motions, except those under

FPDOCS 36096409.1                                4
 Rule 12(h)(2) or (3), will be filed on or before April 17, 2020. All summary judgment

 motions will comply with Local Rule 56.1.

         E.         EXTENSION OF TIME:

                1.    All motions for extension of time pursuant to Rule 6(b) or Rules 31,
         33, 34 and 36 must state:

                            a.   The date when the pleading, response or other action is/was
                    first due;

                           b.    The number of previous extensions and the date the last
                    extension expires;

                           c.     The cause for the requested extension, including a statement
                    as to why the action due has not been completed in the allotted time; and

                          d.     Whether the requested extension is approved or opposed by
                    opposing counsel (agreement by counsel of a requested extension is not
                    binding on the Court).

                2.    Unless requested within fourteen (14) days from the date of this
         Order, no continuance of the trial date or the pretrial conference date will be given
         except upon written notice and for exceptional cause.

         F.         PRETRIAL CONFERENCES:
                 1.      An initial pretrial conference in this case will be held on
         _________, at in Judge Laughrey's chambers, 80 Lafayette Street, Jefferson
         City,Missouri. Lead trial counsel will participate in this conference. Prior to the
         initial pretrial conference, counsel for all parties shall meet, prepare and sign a
         Memo on Pretrial Conference. The Memo on Pretrial Conference must be filed
         electronically by 5:00 p.m. on _____________. All parties are responsible for
         the preparation of the Memo on Pretrial Conference and shall jointly complete
         this Memo.
                 2.      A final pretrial conference will be held one-half (½) hour before
         the trial in Judge Laughrey's chambers, 80 Lafayette Street, Jefferson City,
         Missouri.

         G.         WITNESS LIST:. If a witness is not listed by a party in the Memo on

FPDOCS 36096409.1                                 5
 Pretrial Conference, that witness will not be permitted to testify absent leave of Court

 and then only for the purpose of unanticipated rebuttal or unanticipated impeachment.

         H.         EXHIBITS: Pursuant to Local Rule 39.1, at least three (3) days prior to the

 date the pretrial conference is to be held, each party will file and serve a list of all exhibits

 which may be offered at trial. The parties shall additionally prepare and provide to

 the courtroom deputy, the morning of trial, an Exhibit Index, with said index being

 prepared on a form provided by the Clerk's Office.

                1.    Exhibit List: Except by leave of Court for good cause, no exhibit
         will be received in evidence which is not listed in the Memo on Pretrial
         Conference.

                2.      Marking: Plaintiff and Defendant shall use numbers, designating
         who is offering the exhibit (P1 for Plaintiff's Exhibit 1, D1 for Defendant's
         Exhibit 1, J1 for Joint Exhibits, etc.). Each item, i.e., each photograph, each
         document, must have its own exhibit number. All exhibits shall be marked by the
         parties prior to trial.

                  3.    Copy of exhibits for Court. At the time an exhibit is used during
         trial, the party who first uses the exhibit must provide a copy of the exhibit to
         the Courts.

        I.          REQUESTED VOIR DIRE QUESTIONS: Requested voir dire questions

 are to be filed at the time of the initial pretrial conference. A courtesy copy of the

 proposed voir dire questions shall be provided at the time of the initial pretrial

 conference.          In addition, a copy shall be e-mailed to my assistant at

 Fran.Smith@mow.uscourts.gov (in Word Perfect or compatible software format).


        J.      JURY STATEMENT: The parties are directed to agree upon a statement to

 be read to the jury setting forth the background of this case and the claims being asserted.
FPDOCS 36096409.1                                 6
 This statement will be read to the jury panel prior to the voir dire. The jury statement

 must be filed electronically and shall be submitted to the court at the time of the initial

 pretrial conference.

        K.      INSTRUCTIONS:

              1.      Requested Jury Instructions: Proposed jury instructions shall be
        submitted at the time of the initial pretrial conference in the following form:

                       a.     The parties shall meet (by telephone or in person) and
                confer to assist in filing an agreed upon, single, unified (meaning one)
                set of proposed jury instructions. Agreed upon instructions shall include
                the following notation at the bottom of the proposed instructions: "This
                proposed instruction is agreed upon by the parties." If a party proposes an
                instruction that is not agreed upon, the proposed instruction shall indicate
                which party is proffering the instruction. Proposed instructions by opposing
                parties on the same subject matter shall be grouped together. (For example,
                if each party proposed a different preponderance of the evidence
                instruction, Instruction No. 10A would be the Plaintiff's proffered
                preponderance of the evidence instruction and Instruction No. 10B would
                be the Defendants' proffered preponderance of the evidence instruction.)
                Each instruction shall be numbered individually and each instruction shall
                begin on a separate sheet of paper.

                        b.     At the bottom of each instruction, the party advancing the
                instruction shall set forth the citation of the patterned instruction, decision,
                statute, regulation or other authorities supporting the proposition stated in
                the proposed instruction.

                        c.    Any modification of a pattern instruction shall be disclosed.

                       d.     Plaintiff's counsel shall be responsible for initiating the
                instruction meeting with defense counsel, for making arrangements to
                obtain defense counsel's proposed instructions should the parties not agree,
                and for filing the unified set of proposed instructions at the initial pretrial
                conference. A courtesy copy of the instructions (both a hard copy and on a
                3.5" computer disk in WordPerfect 9.0 or compatible software format) shall
                be provided at the time of the initial pretrial conference.

                        e.    Instructions not requested as set forth above and not filed at
FPDOCS 36096409.1                                7
                the time of the initial pretrial conference shall be deemed to have been not
                properly requested within the meaning of Fed. R. Civ. P. 51, and shall be
                deemed waived unless the subject of the request is one arising in the course
                of trial which could not reasonably have been anticipated prior to trial from
                the pleadings, discovery or nature of the case.

        L.      MOTIONS IN LIMINE: Motions in limine must be filed at least ten (10)

 days prior to the initial pretrial conference. Responses to any motions in limine must be

 filed at least three (3) days prior to the initial pretrial conference.

        M.      TESTIMONY BY DEPOSITION:

               1.      Deposition Designations: On or before _______, each party shall
        file and serve a designation, by page and line number, of any deposition testimony
        to be offered in evidence as a part of that party's case.

              2.     Objections to Deposition Designations and Counter Designations:
        On or before _________, each party shall file and serve:

                      a.      Any objections to proposed deposition testimony designated
                by any other party;

                       b.     A designation, by page and line number, of any proposed
                deposition testimony to be offered as cross-examination to deposition
                testimony designated by other parties.

               3.     Objections to Counter Designations:          On or before
        _______, each party shall file and serve objections to proposed deposition
        testimony to be offered as cross-examination.

         N.         SETTLEMENT DEADLINE: Unless otherwise ordered, the court hereby

 imposes a settlement deadline of 12:00 Noon on day before trial. If the case is settled

 after that date, the court may enter an order to show cause why certain costs should not be

 imposed on the party or parties causing the delay in settlement.



FPDOCS 36096409.1                                8
 RESPECTFULLY SUBMITTED,

  /s/ Kirk Rahm                    /s/ Samantha Monsees
 Kirk Rahm MO Bar No. 22530       J. Randall Coffey MO Bar No. 35070
 RAHM, RAHM & MCVAY, P.C.         Samantha Monsees MO Bar No. 65545
 511 Foster Lane                  FISHER & PHILLIPS LLP
 Warrensburg, MO 64093            4900 Main Street, Suite 650
 Tel: 660-747-5152                Kansas City, MO 64112
 Fax: 660-747-1242                Tel: 816-842-8770
 email: office@rahmlaw.com        Fax: 816-842-8768
                                  email: jcoffey@fisherphillips.com
 ATTORNEYS FOR PLAINTIFF          email: smonsees@fisherphillips.com
 SUZANNE STEINBACH
                                  ATTORNEYS FOR DEFENDANT
                                  MAXION WHEELS SEDALIA LLC




FPDOCS 36096409.1             9
